DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2020, and 7/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


This application is in condition for allowance except for the following formal matters: 


Claim Objections
Claim 1-5 are objected to because of the following informalities:  Appropriate correction is required.
Claim 1 contains the word “resister” in line 5 which is spelled incorrectly.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-5 allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A safety switch input diagnosis device, comprising: a first circuit formed from a series connection of a switch capable of interrupting connection between a first contact and a second contact and a line having a first resistor connected to the first or the second contact of the switch; a second circuit having a second resister between one end and another end and connected at the one end to one end of the first circuit; a third circuit connected at one end to the other end of the second circuit and at another end to a power supply; a fourth circuit connected at one end to another end of the first circuit; a fifth circuit having a third resistor between one end and another end and connected at the one end to another end of the fourth circuit and at the other end to a ground; a sixth circuit having a fourth resistor between one end and another end and connected at the one end to the one end of the first circuit and at the other end to the other end of the first circuit; a seventh circuit connected at one end to the other end of the first circuit; an eighth circuit having a fifth resistor between one end and another end and connected at the one end to another end of the seventh circuit and at the other end to the ground; and a controller that diagnoses a connection state of the switch and failure modes of the third, the fourth, and the seventh circuits on a basis of a voltage value at the one end of the eighth circuit and outputs a result of diagnosis.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose alone or in combination:
an eighth circuit having a fifth resistor between one end and another end and connected at the one end to another end of the seventh circuit and at the other end to the ground; and a controller that diagnoses a connection state of the switch and failure modes of the third, the fourth, and the seventh circuits on a basis of a voltage value at the one end of the eighth circuit and outputs a result of diagnosis.
As such, examiner believes this to be a novel and non-obvious improvement over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (US 2017/0355267) – discharge circuit for inverter
Bagchi et al. (US 2016/0258993) – fault detection using Dc voltage bus
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846